                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 MASONRY INDUSTRY TRUST                               Case No. 3:17-cv-1266-SI
 ADMINISTRATION, INC.,
                                                      OPINION AND ORDER
                Plaintiff,

        v.

 LEPROWSE CONSTRUCTION, INC.,

                Defendant.


Michael H. Simon, District Judge.

       Plaintiff Masonry Industry Trust Administration, Inc. brings this action against Defendant

LeProwse Construction, Inc., alleging that Defendant failed to make contributions as required

under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and

applicable collective bargaining agreements. Before the Court is Plaintiff’s motion for entry of

default judgment under Federal Rule of Civil Procedure 55(b). For the following reasons, the

Court grants Plaintiff’s motion, and will enter a default judgment against Defendant.

                                          STANDARDS

       Under Federal Rule of Civil Procedure 55(a), the Clerk of the Court is required to enter

an order of default if a party against whom affirmative relief is sought fails timely to answer or


PAGE 1 – OPINION AND ORDER
otherwise defend an action. Fed. R. Civ. P. 55(a) (“When a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party’s default.”). Upon the entry of default, the

Court accepts “the well-pleaded factual allegations” of the complaint “as true.” DIRECTV, Inc. v.

Hoa Huynh, 503 F.3d 847, 854 (9th Cir. 2007) (quoting Cripps v. Life Ins. Co. of N. Am., 980

F.2d 1261, 1267 (9th Cir. 1992)); see also Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th

Cir. 1977). The court, however, does not accept as admitted facts that are not well-pleaded,

conclusions of law, or facts relating to the amount of damages. DIRECTV, 503 F.3d at 854;

Geddes, 559 F.2d at 560; see also Derek Andrew, Inc. v. Poof Apparel Corp., 528 F.3d 696, 702

(9th Cir. 2008) (“‘The general rule of law is that upon default the factual allegations of the

complaint, except those relating to the amount of damages, will be taken as true.’” (quoting

TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987))).

       After default has been entered against a defendant, a court may enter a default judgment

against that defendant. See Fed. R. Civ. P. 55(b). “The district court’s decision whether to enter a

default judgment is a discretionary one.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980);

see also Dreith v. Nu Image, Inc., 648 F.3d 779, 786 (9th Cir. 2011) (noting that a district’s court

decision whether to enter a default judgment is reviewed for abuse of discretion). In Eitel v.

McCool, 782 F.2d 1470 (9th Cir. 1986), the Ninth Circuit set out factors to guide a district

court’s consideration of whether to enter a default judgment. See DIRECTV , 503 F.3d at 852

(noting that Eitel “set[] out factors to guide district court’s determination regarding the

appropriateness of granting a default judgment”).

       The Ninth Circuit in Eitel held:

               Factors which may be considered by courts in exercising discretion
               as to the entry of a default judgment include: (1) the possibility of

PAGE 2 – OPINION AND ORDER
               prejudice to the plaintiff, (2) the merits of plaintiff’s substantive
               claim, (3) the sufficiency of the complaint, (4) the sum of money at
               stake in the action; (5) the possibility of a dispute concerning
               material facts; (6) whether the default was due to excusable
               neglect, and (7) the strong policy underlying the Federal Rules of
               Civil Procedure favoring decisions on the merits.

Eitel, 782 F.2d at 1471-72 (punctuation in original). The “starting point” of the court’s analysis,

however, “is the general rule that default judgments are ordinarily disfavored.” Id. at 1472.

                                        BACKGROUND

       Plaintiff is the administrative agent for the Cement Masons-Employers Pension Trust

Fund, the Oregon-Washington Cement Masons-Employers Apprenticeship & Training Trust

Fund, and the Cement Masons-Employers Health and Welfare and Vacation Trust Fund, the

Operative Plasterers and Cement Masons International Association, and the Operative Plasterers

and Cement Masons International Association, Local 72 (collectively, the “Funds”). Some of the

Funds are qualifying funds under ERISA (“ERISA Funds”). Other Funds were created in part

pursuant to § 302(c) of the Labor Management Relations Act (“LMRA”) or collective bargaining

agreements to which Defendant is bound (“Non-ERISA Funds”).

       Defendant was bound by applicable collective bargaining agreements and agreements

governing the ERISA Funds to pay to Plaintiff (as Funds administrator) contributions on behalf

of Defendant’s employees who performed covered work. Defendant submitted monthly reports

detailing the hours worked by each employee and the amounts owed by Defendant for the hours

worked. Defendant did not, however, pay the amounts due. The agreements governing the

ERISA Funds contain provisions provide for interest and liquidated damages if contributions are

not timely paid. The agreements governing the Non-ERISA Funds provide for interest.

       Plaintiff’s auditor reviewed the records submitted by Defendant and calculated the

amount due in contributions for the ERISA Funds and Non-ERISA Funds from January 1, 2013


PAGE 3 – OPINION AND ORDER
through August 31, 2018, which totaled $108,265.58. The auditor also calculated the interest

owed for the Funds through July 20, 2019, which totaled $76,116.58. Finally, the auditor

calculated liquidated damages for the ERISA Funds, which totaled $9,015.80. Plaintiff requests a

default judgment for these amounts, plus daily interest at $34.82 until paid.

       On August 15, 2017, Plaintiff filed the complaint in this case, alleging violations of

ERISA, the LMRA, and the collective bargaining agreements. On June 11, 2018, Plaintiff moved

for an order of default. The Court issued an Order of Default on June 12, 2018. On July 12, 2019,

Plaintiff filed a motion for default judgment. The Court now considers Plaintiff’s motion for

default judgment.

                                          DISCUSSION

       The Court finds that the factual allegations in the Complaint establish the elements of

Plaintiff’s claims. The Court also finds that the Eitel factors weigh in favor of entering a default

judgment. The Court accepts as true that Defendant had an obligation to pay contributions under

the Funds. To obtain a default judgment, however, Plaintiff must prove the amount of damages.

       Plaintiff submits the declaration of an administrator of the Funds, Trudy Horn. ECF 23.

Ms. Horn gives a detailed description of Plaintiff’s role with respect to the Funds, employees and

employers; the Funds themselves; the requirement that employers pay contributions; and other

aspects relating to the Funds, ERISA, and the relevant collective bargaining agreements in

general. Relating to damages, Ms. Horn discusses the requirement in the various agreements

relating to interest and liquidated damages and states that “Plaintiff s auditor has reviewed the

records of Defendant, and I have attached their report as Exhibit 5; which shows the following

amounts are owed to Plaintiff . . . .” Id. ¶ 16. Ms. Horn does not identify the auditor and Plaintiff

does not submit the auditor’s declaration explaining how the auditor calculated the amounts due.

Exhibit 5 to Ms. Horn’s declaration is a worksheet summarizing the unfunded hours and total
PAGE 4 – OPINION AND ORDER
amounts due each year for contributions, interest, and liquidated damages plus the underlying

monthly records Defendant had submitted. The Court does not view this summary as a “report”

by Plaintiff’s auditor.

        Although a declaration by the auditor describing how the auditor calculated damages

would have been preferable, or a more detailed report, the Court can nonetheless ascertain how

Plaintiff calculated damages. Ms. Horn describes the applicable interest rates for the various

funds and the applicable method of determining liquidated damages. Even though Ms. Horn is

not the person who calculated Plaintiff’s damages, the Court presumes that Plaintiff’s auditor

was also knowledgeable regarding the applicable interest rates and applied the correct rates in

making the various calculations. Accordingly, the Court finds that Plaintiff adequately proved

damages.

                                         CONCLUSION

        Plaintiffs’ motion for default judgment (ECF 20) is GRANTED. For violations from

January 1, 2013 to August 31, 2018, Defendant is ordered to pay: (1) $108,265.58 for unpaid

contributions; (2) $9,015.80 in liquidated damages; (3) $76,116.58 in interest calculated through

July 20, 2019, which continues to accrue at a rate of $34.82 per day until paid; and (4) Plaintiff’s

reasonable attorney’s fees, expenses, and costs. The Court will enter a Supplemental Judgment

after Plaintiff has submitted its fee application and the Court has determined the amount due for

attorney’s fees, expenses, and costs.

        IT IS SO ORDERED.

        DATED this 6th day of September, 2019.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge



PAGE 5 – OPINION AND ORDER
